UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 27, 2012 ATC Venture Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-68570 42-1523809 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite400 Minnetonka, MN 55345 (Address of principal executive offices, including zip code) (952) 215-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Deslisting or Failure to Satisfy a Continued Listing Rule or Standard On October 5, 2012, the Company received notice from the American Stock Exchange indicating that the Company no longer complies with the Exchange’s continued listing standards because the aggregate market value of its public float was less than $1.0 million for 90 consecutive days as set forth in Section 1003(b)(i)(C) of the Exchange’s Company Guide and because it has yet to file its Form 10-Q for the quarter ended June 30, 2012 as set forth in Sections 134 and 1101 of the Company Guide.As a result, the Company’s securities are subject to being delisted from the Exchange.The Company intends to appeal this determination and request a hearing before a committee of the Exchange.There can be no assurance that the Company’s request for continued listing will be granted. Item 5.07Submission of Matters to a Vote of Securityholders. On September 27, 2012, the Company held its annual meeting of stockholders.Directors Robert Davis and John Bohn were each re-elected to the Board.Preliminary voting results are as follows: Nominee For Against Withheld Robert Davis 0 0 John Bohn 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATC VENTURE GROUP, INC. By: /s/ Robert Davis Robert Davis Chief Executive Officer Date: October 11, 2012
